TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00578-CR


In re Robin Carter


Salviano Martinez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-06-204018, HONORABLE DONALD LEONARD, JUDGE PRESIDING


O R D E R   T O   S H O W    C A U S E
PER CURIAM
	This is a contempt proceeding ancillary to the appeal of Salviano Martinez. 
The subject of this proceeding is court reporter Robin Carter.
	The reporter's record was originally due to be filed on or about November 26, 2007. 
On January 18, 2008, this Court extended the time for filing the reporter's record to February 29. 
On April 1, Carter informed this Court that the record would be filed by April 7, but to date, the
record has not been filed.
	Therefore, it is hereby ordered that Robin Carter shall appear in person
before this Court on May 28, 2008, at 1:30 p.m., in the courtroom of this Court, located in the
Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, to show why
she should not be held in contempt and sanctions imposed for her failure to obey the January 18
order of this Court.  This order to show cause will be withdrawn and Carter will be relieved of her
obligation to appear before this Court as above ordered if the Clerk of this Court receives the
reporter's record by 5:00 p.m. on Tuesday, May 27.
	It is ordered on May 16, 2008.

Before Justices Patterson, Puryear and Henson
Do Not Publish